Title: To George Washington from William Mumford, 9 May 1789
From: Mumford, William
To: Washington, George



New York May 9th 1789.

The Memorial of William Mumford, most Humbly and Respectfully Sheweth,
That he officiated as Deputy Secretary of the State of Rhode Island & Providence Planatations, from the commencement to the close of the late War, which gave Independence to America; and a considerable part of that Time as Clerk to the Council of War and Deputy Intendant of Trade for the Port of Providence, that the two first mention’d Offices were Places of great Trust and Confidence, as he had the Custody and safe keeping of all your Excellencys Letters, and all other Letters, and confidential papers relative to the War, from the beginning to the close thereof, that the Duty and Employment of these several Offices were very arduous, as the Council of War during the Recess of the General Assembly sat every Day, Sundays not excepted, and the greater Part of the Business of these several Offices was conducted solely by him: that for several years previous to the late War, he enjoyed the Office of Deputy Marshall of the Court of Vice Admiralty for the then Colony of Rhode Island the emoluments and profits of which he was deprived of by the Revolution, that he was also at said Time in the Practice of the Law which he reliquish’d in order to take a more active part in the Cause of his Country, and he conceives he was of more real Service in the execution of the Offices before mention’d than if he had taken an Employment in the Army or Navy.
He further represents that in March 1783 he quitted the State of Rhode Island and went to Philadelphia where he was employd by Benjamin Stelle Esqr., Commissioner of Accounts for the State of Pennsylvania as a Clerk in his Office in which Business he continued from the commencement to the close thereof which took place 1st April 1787—being a little more

than four years; from these exertions and services being upwards of Twelve Years in public Business he humbly conceives he has some claim on the Public for Employment in Proof of what he has above set forth he begs leave to refer to the credentials herewith presented; He has now been out of Employ upwards of Two Years, has a Family to maintain, and no other way to gain a Subsistence.
He therefore most humbly solicits your Excellency to take his Case into Consideration, and to grant him some Office or Employment under the new Constitution, and as in Duty bound he will ever pray &c.

William Mumford

